Exhibit 10.3

 

Civeo Corporation
Performance Share Award Program

 

1.

PURPOSE

 

This Performance Share Award Program (this “Program”) provides for the grant of
Performance Share Awards (as defined below) to Employees under the 2014 Equity
Participation Plan of Civeo Corporation, as amended and restated July 17, 2015,
and as thereafter amended from time to time (the “Plan”). The purpose of this
Program is to promote the interests of Civeo Corporation (the “Company”) and its
stockholders by motivating key employees of the Company and its affiliates to
produce outstanding results, encouraging superior performance, increasing
productivity, and aiding in the ability to attract and retain such key employees
through Performance Share Award opportunities. The Program is intended to
provide the Company with the ability to grant qualified performance-based
compensation under Section 162(m)(4)(c) of the Code, and shall be administered
and interpreted with respect to Performance Share Awards intended to qualify as
such so to ensure such compliance.

 

2.

DEFINITIONS.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. As used in this Program, the following capitalized terms have the
following meanings:

 

 

a.

“Cause” shall mean:

 

 

i.

the Participant’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust;

 

 

ii.

the Participant’s commission of any act of theft, fraud, embezzlement or
misappropriation regardless of whether a criminal conviction is obtained;

 

 

iii.

the Participant’s continued failure to devote substantially all of his business
time to the Company’s business affairs (excluding failures due to illness,
incapacity, vacations, incidental civic activities and incidental personal time)
which failure is not remedied within a reasonable time after written demand is
delivered by the Company, which demand identifies the manner in which the
Company believes that the Participant has failed to devote substantially all of
his business time to the Company’s business affairs; or

 

 

iv.

the Participant’s unauthorized disclosure of confidential information of the
Company.

 

 

b.

“Disability” shall mean a physical or mental impairment that entitles the
Participant to receive benefits under a long-term disability plan of the
Company. Where the Company does not make available a long-term disability plan
to Participants, equivalent qualification determination for a long-term
disability plan provided by an independent third party considered acceptable, in
the sole discretion of the Committee, shall apply.

 

 
 

--------------------------------------------------------------------------------

 

 

 

c.

“Good Reason” shall mean:

 

 

i.

a material reduction in the Participant’s authority, duties or responsibilities
from those in effect immediately prior to the Change of Control or the
assignment to the Participant duties or responsibilities materially inconsistent
with those of the Participant in effect immediately prior to the Change of
Control;

 

 

ii.

a material reduction of the Participant’s compensation and benefits, including,
without limitation, annual base salary, annual bonus, and equity incentive
opportunities from those in effect immediately prior to the Change of Control;

 

 

iii.

the Company requires Participant, without the Participant’s consent, to be based
at any office located more than 50 miles from the Company’s offices to which the
Participant was based immediately prior to the Change of Control, except for
travel reasonably required in the performance of the Participant’s duties.

 

Notwithstanding the above however, Good Reason shall not exist with respect to a
matter unless all of the following conditions are satisfied: (i) the condition
giving rise to the Participant’s termination of employment must have arisen
without the Participant’s consent; and (ii) (1) the Participant must provide
written notice to the Company of such condition within 30 days of the initial
existence of the condition, (2) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Company and
(3) the date of the Participant’s termination of employment must occur within 30
days after the expiration of the cure period set forth in (2) above.

 

 

d.

“Payout Percentage” means the percentage of the target Performance Share Award
earned as determined by the Committee after the end of the Performance Period
that reflects the extent to which the Company achieved the Performance Measure
during the Performance Period.

 

 

e.

“Performance Comparator Group” means the Company’s peer group as set forth on
Exhibit A with respect to the grant of a particular Performance Share Award, as
adjusted pursuant to Section 4.

 

 

f.

“Performance Measure” means the Company’s RTSR (as defined herein) performance
ranking for the Performance Period expressed in terms of the Company’s absolute
rank among the Performance Comparator Group when ranked by RTSR for the
Performance Period.

 

 

g.

“Performance Period” means the three-year period commencing from date of grant.

 

 

h.

“Performance Share Award” means a Performance Award granted under this Program
representing the right to receive a number of Common Shares, or the value of a
number of Common Shares, depending on the Payout Percentage achieved during the
Performance Period.

 

 

i.

“Retirement” means voluntary termination of employment following (1) the
attainment of age 60 or; (2) the attainment of age of 55 with 10 years of
service with the Company.

 

 
2

--------------------------------------------------------------------------------

 

 

 

j.

“RTSR” means relative total shareholder return for the Company and the
Performance Comparator Group over the Performance Period. For purposes of the
calculation of RTSR, the share price of the Company or any company in the
Performance Comparator Group shall be based on an average closing price of such
share price for the first fifteen (15) trading days immediately preceding the
first day of the Performance Period and the last fifteen (15) trading days in
the Performance Period. For purposes of RTSR calculation, any dividends will be
assumed to have been immediately reinvested in the stock of the issuer paying
such dividend.

 

 

3.

PROGRAM GUIDELINES.

 

The administration of this Program and any potential financial remuneration to
come as a result of its implementation is subject to the determination by the
Committee that the performance goals for the applicable periods have been
achieved. This Program is an additional compensation program designed to
encourage Program participants (“Participants”) to exceed specified objective
performance targets for the designated period. Payments under this Program will
be made upon approval by the Committee after it reviews the performance results
for the designated period.

 

4.

PERFORMANCE TARGETS.

 

4.1       Performance Targets. Performance Share Awards will be earned in
amounts equal to between 0% to 200% of the Participant’s target Performance
Share Award, based on the Payout Percentage associated with the Performance
Measure over the Performance Period (subject to the vesting requirements
described below), as follows:

 

Performance Measures

Payout

Approximate Decile

Absolute Rank

Implied

Percentile Rank

 

Percentage

1st

1st or 2nd

90%-100%

200%

2nd

3rd

80%-89.9%

175%

3rd

4th

70%-79.9%

150%

4th

5th

60%-69.9%

125%

5th

6th

50%-59.9%

100%

6th

7th or 8th

40%-49.9%

75%

7th

9th

30%-39.9%

50%

8th

10th

20%-29.9%

25%

9th-10th

11th, 12th or 13th

0%-19.9%

0%

 

 
3

--------------------------------------------------------------------------------

 

 

For the avoidance of doubt, if the Performance Measure yields a Payout
Percentage of 0%, the Participants will not earn the Performance Share Awards
for the respective Performance Period. If more than one member of the
Performance Comparator Group, as a result of a business combination or other
transaction, ceases to exist and/or ceases to have publicly traded common stock,
the Committee may adjust the absolute rank associated with the range of implied
percentile rankings described above as determined in its discretion to be
appropriate to reflect the removal of such members from the Performance
Comparator Group. Where a member of the Performance Comparator Group is unable
to report financial results for the complete Performance Period for reasons
including but not limited to insolvency, it shall not be removed from the
Performance Comparator Group until the end of the respective Performance Period.

 

5.

PARTICIPANTS.

 

Employees of the Company and its affiliates eligible to participate in this
Program shall be designated by the Committee, in its discretion, as
Participants.

 

6.

GRANT AND PAYOUT OF PERFORMANCE SHARE AWARDS.

 

A Participant’s designated target Performance Share Award shall be determined
under criteria established or approved by the Committee. In the discretion of
the Committee, different target Performance Share Awards may be established for
Participants. A Participant’s target Performance Share Award will be set forth
in an Award Agreement and communicated to the Participant. The amount of
Performance Share Award, if any, a Participant may receive will depend upon the
Performance Measure achieved, as described in Section 4, as determined by the
Committee. Payment of the Performance Share Award shall be made in the form
designated in the Participant’s Award Agreement no later than the fifteenth day
of the third month following the end of the Performance Period, subject to
earlier forfeiture or payment as provided in Section 7. For the avoidance of
doubt, a Performance Share Award may be settled in cash or Common Shares as
determined in the Committee’s sole discretion.

 

7.

VESTING REQUIREMENTS.

 

7.1        Termination of Employment. A Participant's termination of employment
for any reason, including termination without cause, prior to the payment of the
Performance Share Award will result in the Participant’s forfeiture of any
right, title or interest in any payment of the Performance Share Award under
this Program without consideration or compensation, except as expressly set
forth below:

 

 

a.

If a Participant’s employment is terminated due to death or Disability, then the
Participant will be entitled to a payment at the end of the Performance Period
as provided in Section 6 based on the Payout Percentage achieved for the
Performance Period, but prorated based on the number of days employed in the
Performance Period prior to termination of employment.

 

 
4

--------------------------------------------------------------------------------

 

 

 

b.

If a Participant’s employment is terminated due to Retirement, then the
Participant will be entitled to a payment at the end of the Performance Period
as provided in Section 6 based on the Payout Percentage achieved for the
Performance Period, but prorated based on the number of days employed in the
Performance Period prior to termination of employment.

 

 

c.

The requirement that a Participant remain employed for the entire Performance
Period may be waived by the Committee, in its sole discretion; provided, that no
such forfeitures shall be waived to the extent such waiver would cause a
Performance Share Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code to fail to so qualify.

 

7.2       Change of Control. If a Change of Control occurs prior to the end of
the Performance Period, then the Payout Percentage will be determined by the
Committee as if the date of the Change of Control is the last day of the
Performance Period. In determining the Payout Percentage, the Performance
Measure to be applied will be that which is attained through the date of Change
of Control. Payout of Performance Share Awards will made following the
completion of the Performance Period as provided in Section 6, subject to the
Participant’s continued employment through the end of the Performance Period;
provided, however, that if the Participant’s employment is terminated (i) by the
Company without Cause or by the Participant for Good Reason or (ii) as a result
of the Participants death or Disability, in either case following a Change of
Control and prior to the payout of Performance Share Awards, then the
Participant will be entitled to payout of the Performance Share Award (A) in the
case of a termination within two years following a Change of Control that
constitutes a “change in control event” within the meaning of Code Section 409A,
within 15 days following termination of employment or (B) in all other cases, at
the completion of the Performance Period as provided in Section 6, without
regard to any obligation to remain employed.

 

8.

AMENDMENT AND TERMINATION.

 

The Committee, at its sole discretion, reserves the right to amend this Program
and to terminate this Program at any time; provided, however, that no such
amendment or termination shall adversely affect the rights of any Participant
who has received a Performance Share Award grant prior to the date of such
amendment or termination without the consent of such Participant. For the
avoidance of doubt, in no event will the Committee’s exercise of discretion as
contemplated by the Plan or this Program be considered an amendment under this
section.

 

9.

ADMINISTRATION OF PROGRAM.

 

9.1       Administration. The Committee may delegate the responsibility for the
day-to-day administration and operation of this Program to the President & Chief
Executive Officer (or his designee(s)) of the Company or any participating
affiliate. The Committee (or the person(s) to which administrative authority has
been delegated) shall have the authority to interpret and construe any and all
provisions of this Program. Any determination made by the Committee (or the
person(s) to which administrative authority has been delegated) shall be final
and conclusive and binding on all persons. Notwithstanding the foregoing, the
Committee shall not delegate any authority with respect to a Performance Share
Award intended to constitute performance-based compensation” under Section
162(m) of the Code, to the extent such delegation would cause the Performance
Share Award to fail to so qualify.

 

 
5

--------------------------------------------------------------------------------

 

 

9.2       Indemnification. Neither the Company, any participating affiliate, the
Board, any member or any committee thereof, nor any employee of the Company or
any participating affiliate shall be liable for any act, omission,
interpretation, construction or determination made in connection with this
Program in good faith; and the members of the Board, the Committee and/or the
employees of the Company and any participating affiliate shall be entitled to
indemnification and reimbursement by the Company to the maximum extent permitted
by law in respect of any claim, loss, damage or expense (including counsel’s
fees) arising from their acts, omissions and conduct in their official capacity
with respect to this Program.

 

10.

PERFORMANCE-BASED COMPENSATION.

 

10.1     Administration of Performance-Based Compensation Awards. Any
Performance Share Awards granted hereunder which are intended to constitute
“performance-based compensation” under Section 162(m) of the Code shall be
administered solely by a committee or subcommittee of two or more members of the
Board composed solely of individuals who constitute an “outside director”
(within the meaning of Treasury Regulation Section 1.162-27 under section 162(m)
of the Code), except to the extent administration of this Program by “outside
directors” is not then required in order to qualify for tax deductibility under
Section 162(m) of the Code. All references herein to the “Committee” when
applied to awards intended to constitute “performance-based compensation” shall
be references to the committee described in the preceding sentence, which such
committee shall be the Committee to the extent it meets such requirements.

   

10.2     Determination of Performance and Forfeiture. After the end of the
Performance Period, the Committee administering any Performance Awards intended
to constitute “performance-based compensation” under Section 162(m) of the Code
shall certify the amount, if any, of the Performance Share Award otherwise
payable to each Participant. The Committee (or other committee administering
such awards) may, in its discretion, reduce the amount of a settlement otherwise
to be made in connection with such Performance Share Awards but may not exercise
discretion to increase any such amount payable to an employee who has received a
Performance Share Award intended constitute “performance-based compensation”
under Section 162(m) of the Code.

 

11.

GENERAL PROVISIONS.

 

11.1     Non-Guarantee of Employment. Nothing contained in this Program shall be
construed as a contract of employment between the Company and/or a participating
affiliate and a Participant, and nothing in this Program shall confer upon any
Participant any right to continued employment with the Company or a
participating affiliate, or to interfere with the right of the Company or a
participating affiliate to discharge a Participant, with or without cause.

 

 
6

--------------------------------------------------------------------------------

 

 

11.2       Interests Not Transferable. No benefits under this Program shall be
subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment or other legal process, or encumbrance of any kind, and any attempt
to do so shall be void.

 

11.3        Facility of Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee or its designee,
is unable to properly manage his financial affairs, may be paid to the legal
representative of such person, or may be applied for the benefit of such person
in any manner which the Committee or its designee may select, and each
participating affiliate shall be relieved of any further liability for payment
of such amounts.

 

11.4        Tax Withholding. The Company and/or any participating affiliate may
deduct from any payments otherwise due under this Program to a Participant (or
beneficiary) amounts required by law to be withheld for purposes of federal,
state or local taxes.

 

11.5        Section 409A.

 

 

a.

The Performance Share Awards granted pursuant to this Program are intended to
comply with or be exempt from Code Section 409A, and ambiguous provisions
hereof, if any, shall be construed and interpreted in a manner consistent with
such intent. No payment, benefit or consideration shall be substituted for the
Performance Share Awards if such action would result in the imposition of taxes
under Code Section 409A. Notwithstanding anything in this Program to the
contrary, if any Program provision or Award Agreement results in the imposition
of an additional tax under Code Section 409A, that Program provision or
provision of the Award Agreement shall be reformed, to the extent permissible
under Code Section 409A, to avoid imposition of the additional tax, and no such
action shall be deemed to adversely affect the Participant’s rights to the
Performance Share Award.

 

 

b.

Notwithstanding any provision of the Program to the contrary, if the Participant
is identified by the Company as a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) on the date on which the Participant has a
“separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), the Performance Share Awards payable or
settled on account of a separation from service that are deferred compensation
subject to Code Section 409A shall be paid or settled on the earliest of (i) the
first business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.

 

 
7

--------------------------------------------------------------------------------

 

 

 

c.

For all purposes of this Program, the Participant shall be considered to have
terminated employment with the Company and its Affiliates when the Participant
incurs a “separation from service” with the Company within the meaning of
Treasury Regulation § 1.409A-1(h).

 

11.6        Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

11.7        Controlling Law. To the extent not superseded by federal law, the
law of the State of Texas shall be controlling in all matters relating to this
Program and the Plan.

 

11.8       No Rights to Award. No person shall have any claim to be granted any
award under this Program, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of awards need not be the same with
respect to each recipient.

 

11.9       Severability. If any provision of this Program, the Plan or any award
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or award, or would disqualify this Program, the
Plan or any award under the law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Program,
the Plan or the award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of this Program, the Plan and any such award
shall remain in full force and effect.

 

11.10       No Trust or Fund Created. None of this Program, the Plan or any
award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any participating
affiliate and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company or any participating
affiliate pursuant to an award, such right shall be no greater than the right of
any general unsecured creditor of the Company or any participating affiliate.

 

11.11       Headings. Headings are given to the Sections of this Program solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of this
Program or any provision thereof.

 

 
8

--------------------------------------------------------------------------------

 

 

Exhibit A

Performance Comparator Group

 

 

 

2016-18 Peer Group:

Basic Energy Services Inc.

Black Diamond Group Ltd.

Forum Energy Technologies Inc.

Horizon North Logistics Inc.

Matrix Service Inc.

Newpark Resources Inc.

Newalta Corp.

Oil States International Inc.

Precision Drilling Corp.

Savanna Energy Services Corp.

Tesco Corp.

TETRA Technologies Inc.

 

 

9